Citation Nr: 0017819	
Decision Date: 07/07/00    Archive Date: 07/11/00

DOCKET NO.  96-26 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for residuals of right 
hand laceration.

2.  Entitlement to service connection for hearing loss and 
tinnitus.

3.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The appellant served on active duty from August 1952 to July 
1954.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1996 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO).

The appellant appeared at a hearing held at the RO on October 
7, 1996.  A transcript of that hearing has been associated 
with the record on appeal.

This case was before the Board previously in December 1997 
when it was remanded to obtain additional service medical 
records, additional post service medical records, and 
appropriate VA examinations of the appellant.  The requested 
development has been completed.


FINDINGS OF FACT

1.  The appellant's claim for service connection for 
residuals of right hand laceration is plausible, and the RO 
has obtained sufficient evidence for an equitable disposition 
of this claim.

2.  A right hand laceration was not incurred during service.

3.  The appellant has current diagnoses of sensorineural 
hearing loss, tinnitus, and migraine headaches.

4.  The appellant has presented no medical evidence of a 
nexus between migraine headaches, tinnitus, or sensorineural 
hearing loss and any disease or injury in his active military 
service or, in the case of sensorineural hearing loss, within 
the one-year presumptive period thereafter.


CONCLUSIONS OF LAW

1.  The appellant has stated a well-grounded claim for 
service connection for residuals of right hand laceration, 
and VA has satisfied its duty to assist him in development of 
this claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103 (1999).

2.  The appellant is not entitled to service connection for 
residuals of laceration of his right hand.  38 U.S.C.A. §§ 
1110, 1131 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(1999).

3.  The claims of service connection for migraine headaches 
and hearing loss and tinnitus are not well grounded, and 
there is no further statutory duty to assist the appellant in 
developing facts pertinent to those claims.  38 U.S.C.A. § 
5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

At his July 1954 separation examination, the appellant was 
evaluated as normal except for a tattoo on the lower part of 
each arm.  The appellant's hearing acuity was noted to be 
15/15 on whispered and spoken voice testing bilaterally.

The appellant underwent a VA physical examination in January 
1996.  The appellant reported that, when he was in Japan, he 
had sustained a laceration to his right hand when he had 
knocked glass out of an automobile.  He stated that the 
laceration had been sutured.  He reported that he had had 
tinnitus for "a number of years."  He complained also of 
diminished hearing.  The examiner noted a scar over the 
ventrolateral and dorsal aspect of the fifth finger of the 
appellant's right hand.  The examiner diagnosed residuals of 
laceration in the right hand and intermittent bilateral 
tinnitus.

At a January 1996 VA neurological rating examination, the 
appellant reported that in 1952 or 1953, while in service, he 
had developed headaches.  He associated the onset of the 
headaches to wearing a steel helmet and firing ammunition 
with the concussion causing his head to hurt.  He stated 
that, since that time, he had had headaches on a fairly 
regular basis-approximately every six to eight months.  The 
examiner diagnosed cluster migraine headaches.

On the authorized VA audiological evaluation in January 1996, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
35
50
70
LEFT
25
20
35
35
65

Speech audiometry revealed speech recognition ability of 62 
percent in the right ear and of 68 percent in the left ear.  
The appellant reported intermittent, whistling tinnitus in 
both ears, which had been occurring for approximately 20 
years and began during basic training when he had been 
exposed to the noise of gunfire.  The examiner diagnosed mild 
to severe bilateral sensorineural hearing loss.

In March 1996 the National Personnel Records Center (NPRC), 
responding to a request from the RO, stated that the 
appellant's service medical records were unavailable and 
presumed to have been destroyed during a fire at that 
facility.  NPRC requested that the appellant complete NA Form 
13055 so that a search could be conducted for medical 
information from alternate sources.

At the October 1996 hearing, the appellant testified that he 
began to have headaches during basic training at Fort Ord, 
California.  He added that, while in Tokyo, Japan, he was 
knocked off a truck and lost consciousness.  He stated that 
he was treated at an emergency room in Tokyo after that 
incident.  He stated that in service his headaches had been 
treated with APC (aspirin, phenacetin, and caffeine).  He 
stated that, post service he had been treated by two 
chiropractors, an E. O. Smith, who was deceased, and a Dr. 
Keith.  The appellant stated that he would attempt to obtain 
records from Dr. Keith.  He added that his headaches had 
worsened as he had gotten older and he was not absolutely 
sure they started in service, but he thought they did.  He 
stated that, while in Tokyo during service, he had destroyed 
some of his service medical records because he had not wanted 
to be sent home before he had finished his term of 
enlistment.  The appellant stated that he had injured his 
head again in 1982 when he jumped off a truck and hit his 
head.  He stated that as a result of that injury he had been 
treated in a psychiatric hospital for 19 days.

He stated that he had also been treated at an emergency room 
in Tokyo for a laceration to his right hand, which he had 
incurred after putting that hand through automobile glass 
while drunk.  He stated that he had required stitches for 
that injury.

The appellant also testified that he began receiving 
treatment for hearing loss in approximately 1986 at a VA 
facility.  He stated that following service he had been 
employed as a brakeman and a conductor for a railroad.  He 
stated that he had been exposed to noise while employed by 
the railroad.  He stated that his hearing had been evaluated 
every two years while employed by the railroad.  He stated 
that the evaluation was made based on "talking to you."

In an October 1996 statement, Eddie Keith, D.C., stated that 
he had treated the appellant from November 1978 to May 1983 
for complaints of chronic, severe headaches.  Dr. Keith 
recalled that the appellant had reported that the headaches 
had begun in service.  Dr. Keith explained that he had 
treated the appellant by adjusting the cervical vertebrae, 
which, because they were misaligned, were causing the 
headaches.

In March 1998, the NPRC, in response to a request from the 
RO, stated that the appellant's clinical medical records 
could not be reconstructed.

In October 1998, the NPRC, in response to a request from the 
RO, stated that the morning reports from June 1953 to 
September 1953 for the appellant's unit showed no remarks 
regarding the appellant.

At a June 1999 VA general medical examination, the appellant 
reported that he had sustained a laceration to his right hand 
in 1953, when he pushed his right hand through a car window.  
He stated that the lacerations had been sutured.  The 
examiner noted a scar at the base of the middle finger of the 
appellant's right hand on the palmar surface and another scar 
at the base of the fifth finger of the appellant's right hand 
on the palmar aspect.  The examiner diagnosed scar formation 
on the right hand.  The examiner opined that the appellant's 
scar on his right hand was directly related to the incident 
that occurred in service in 1953 when he pushed his hand 
through an automobile window and sustained a laceration.

At a June 1999 VA neurologic examination, the appellant 
reported that he had developed headaches while he was in 
service.  He stated that he had been treated for the 
headaches in service.  He stated that he had been treated for 
headaches for approximately 50 years.  He stated that most of 
his post service treatment consisted of chiropractic 
manipulation.  The appellant related the onset of his 
headaches to being knocked off a truck in Japan in 1953.  He 
stated that he did not think that he had lost consciousness 
from the fall.  The examiner noted that the appellant's 
claims folder did not contain any service medical records 
showing treatment for headaches and that the appellant's 
separation examination did not show any abnormalities or 
complaints of headaches.  The examiner also noted that, 
during the neurologic examination, the appellant did not 
report any belief that his headaches were due to firing 
rounds of ammunition or wearing a heavy helmet.  The 
appellant did report that he had suffered another head injury 
in 1982 when he fell off a truck again.  He stated that he 
did lose consciousness but that his headaches were not 
worsened by the fall.  The appellant stated that he did not 
recall the last time he had been treated by a physician for 
his headaches.  The examiner diagnosed episodic migraine 
superimposed on mild chronic muscle tension type headache.  
The examiner stated that, according to the history provided 
by the appellant, this problem began while the appellant was 
in service.  The examiner stated that no service medical 
records documented this and that the appellant's separation 
examination was normal and did not show any medical condition 
at that time.  Based on the objective information available, 
the examiner concluded that there was a lack of objective 
information to relate the onset of the appellant's headaches 
to service.  The examiner added that no objective information 
regarding the head injury in 1982 was available because the 
only information available was provided by the appellant.

On the authorized VA audiological evaluation in July 1999, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
30
45
65
80
LEFT
35
30
45
55
80

The examiner diagnosed mild sensorineural hearing loss from 
250 to 1000 Hertz and a moderate to severe sensorineural 
hearing loss from 2000 to 8000 Hertz in both ears.  The 
appellant complained of intermittent bilateral buzzing 
tinnitus.  He stated that he was unable to recall when the 
tinnitus started but that he had had it for a long time.  He 
stated that dizziness occasionally accompanied the onset of 
his tinnitus.  The appellant stated that he believed that his 
tinnitus was due to noise exposure and head injury in 
service.  The examiner noted that she had reviewed the 
appellant's claims folder.  She opined that it was less 
likely than not that the current hearing loss was due to 
noise exposure, disease, or injury in service.  The examiner 
explained that the appellant's hearing was evaluated as 
within normal limits at his separation examination and the 
appellant did not complain of tinnitus at that time.  The 
examiner added that 1975, when he had been unable to hear 
animal sounds while hunting, was the earliest year that the 
appellant had recalled a hearing problem.  She explained that 
this observation suggested recent onset of hearing loss for 
mid to high frequency sounds.  She noted also that the 
appellant had passed railroad hearing tests during his 23-
year career.


II.  Legal Analysis

The RO requested the appellant's service medical records from 
the National Personnel Records Center (NPRC).  The NPRC 
provided a separation examination and noted that the 
appellant's records may have been destroyed in a fire at the 
facility in 1973.  In cases where a veteran's service medical 
records are unavailable through no fault of the claimant, 
there is a heightened obligation to explain findings and 
conclusions and to carefully consider the benefit of the 
doubt doctrine under 38 U.S.C.A. § 5107(b).  See O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  The absence of some of 
the appellant's service medical records does not, in and of 
itself, render the appellant's claim untenable.  Rather, his 
claim can be substantiated by collateral evidence, such as 
post service medical records, lay statements, and testimony.

Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

The first responsibility of a person seeking entitlement to 
VA benefits is to state a well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Establishing a well-grounded claim 
for service connection for a particular disability requires 
more than an allegation that the disability is service 
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible, i.e., meritorious on its own or capable of 
substantiation.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
610 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, competent lay evidence may be sufficient.  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Id. at 93.

A well-grounded claim for direct service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); 
Caluza v. Brown, 7 Vet. App. 498, 504-06 (1995).  The United 
States Court of Appeals for Veterans Claims (formerly the 
U.S. Court of Veterans Appeals) (Court) has held that the 
second and third Caluza elements can also be satisfied under 
38 C.F.R. § 3.303(b) by (a) evidence that a condition was 
"noted" during service or during an applicable presumption 
period; (b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  See 38 C.F.R. § 3.303(b) 
(1999); see also Brewer v. West, 11 Vet. App. 228, 231 
(1998); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).

It is appropriate to consider high frequency sensorineural 
hearing loss an organic disease of the nervous system and, 
therefore, a presumptive disability.  See Memorandum, 
Characterization of High Frequency Sensorineural Hearing 
Loss, Under Secretary for Health, October 4, 1995; 38 C.F.R. 
§ 3.309(a) (1999).  Accordingly, if sensorineural hearing 
loss were manifest to a degree of ten percent within a year 
of separation from service, service connection would be 
warranted.

For purposes of determining whether a claim is well grounded, 
the evidence is generally presumed to be credible.  See 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995) (citing King 
v. Brown, 5 Vet. App. 19, 21 (1993)).


A.  Right hand laceration

The appellant has a current diagnosis of residuals of 
laceration in the right hand, scar formation on the right 
hand.  The appellant has testified that the scar resulted 
from pushing his hand through a car window in 1953.  The 
examiner at the June 1999 VA general medical examination 
stated that the appellant's scar on his right was directly 
related to that incident in service.  Assuming the 
credibility of this evidence, the claim must be said to be 
plausible, and therefore well grounded.

The appellant having stated a well-grounded claim, the 
Department has a duty to assist in the development of facts 
relating to the claim.  38 U.S.C.A. § 5107(a) (West 1991).  
In this case, the appellant has been provided appropriate VA 
examinations.  The appellant has not reported any treatment 
related to his right hand laceration since service.  
Nevertheless, in February 1998, in accordance with the 
Board's December 1997 Remand, the RO requested from the 
appellant information regarding any medical treatment he had 
received since separation from service in 1954 and medical 
releases necessary to obtain that information.  The appellant 
did not respond.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991) (holding that duty to assist is not always a one-way 
street and that, if a veteran wishes help, he cannot 
passively wait for it in circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence).  Also in accordance with the Board's Remand in 
December 1997, at the RO's request, the NPRC searched 
secondary sources for documentation of the appellant's 
inservice injuries and conducted a special search to obtain 
additional medical records.  Therefore, no further assistance 
to the appellant is required to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107(a).  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990); Littke v. Derwinski, 1 Vet. 
App. 90 (1990).  Further, the RO has complied with the 
instructions contained in the December 1997 Remand from the 
Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

As to the merits of the appellant's claim, the record 
includes some evidence favorable to his claim and some that 
is not favorable to his claim.  The Board must assess the 
weight and credibility of this evidence in rendering a 
decision, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Moreover, the Board may not base a 
decision on its own unsubstantiated medical conclusions, but, 
rather, may reach a medical conclusion only on the basis of 
independent medical evidence in the record or adequate 
quotation from recognized medical treatises.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Evidence is no longer 
presumed to be credible once an analysis of the claim on the 
merits is undertaken.

Evidence in support of the appellant's claim includes the 
appellant's statements to medical examiners in January 1996 
and June 1999 and testimony at the October 1996 hearing, as 
well as the opinion of the examiner at the June 1999 VA 
examination.  Evidence not favorable to his claim includes 
the appellant's July 1954 separation examination and the lack 
of any corroboration of the alleged injury in service.  The 
Board finds that the preponderance of the evidence is against 
the claim for service connection for residuals of laceration 
of the right hand because the evidence unfavorable to the 
claim is more persuasive and of greater weight than the 
evidence that is favorable to it.  

Although most of the appellant's service medical records have 
not been located, the appellant's July 1954 separation 
examination showed no abnormalities of the skin or upper 
extremities.  The only scars, identifying body marks, or 
tattoos noted were a tattoo on each lower arm.  The Board 
presumes that, the examiner having noted the tattoos, the 
examiner would also have noted scars on the appellant's right 
hand.  Although the VA examiner in June 1999 opined that the 
appellant's scars on his right hand were the result of a 
laceration of his hand in service, the examiner did not 
discuss the July 1954 separation examination.  Such an 
opinion is based entirely on the appellant's account of 
having sustained such an injury in service.  The VA examiner 
did not see the appellant until almost 50 years after his 
separation from service.  No evidence contemporaneous with 
the appellant's service corroborates the history that he 
provided.  Therefore, it appears that the diagnosis was based 
solely on the appellant's report of his inservice treatment.  
The Board is not required to accept doctors' opinions that 
are based upon an appellant's recitation of medical history.  
See, e.g., Owens v. Brown, 7 Vet. App. 429 (1995) (Board not 
required to accept uncorroborated testimony of claimant as to 
dental treatment during service; Board not bound to accept 
physicians' opinions based on claimant's recitation of 
events); see also Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
(holding that the Board was not required to accept the 
medical opinions of two doctors who rendered diagnoses of 
post-traumatic stress disorder almost twenty years after 
claimant's separation from service and who relied on history 
as related by the appellant as the basis for those 
diagnoses); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) 
(holding that "[a medical] opinion based upon an inaccurate 
factual premise has no probative value.").  Thus, in light 
of the appellant's separation examination, the Board assigns 
little probative weight to the June 1999 VA examiner's 
opinion.

The Board finds also that the appellant's account of having 
destroyed his own service medical records while he was in the 
service, in order to avoid being sent home early, is 
incredible.  However, assuming that the appellant did destroy 
some of his own service medical records, he cannot now be 
permitted to rely on the non-existence of the records he says 
he destroyed in order to prove his claims.  While the 
appellant is competent to say that he cut his hand, that 
stitches were given, and that his current scars are the 
residuals of that laceration, the Board is not required to 
believe his account when it is contradicted by his separation 
examination showing no scars of the hand and when his own 
account is that records do not exist because he destroyed 
them.  

The Board finds the appellant's history incredible, and the 
medical opinion based on that history to be of no probative 
weight when measured against the negative separation 
examination.  The Board finds as a fact that the laceration 
of the appellant's right hand was not incurred in service.

The benefit of the doubt rule enunciated in 38 U.S.C.A. § 
5107(b) is not for application, because the preponderance of 
the evidence is against the claim.  A reasonable doubt exists 
where there is an approximate balance of positive and 
negative evidence that does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102 (1999).  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
Id.  It is not a means of reconciling actual conflict or a 
contradiction in the evidence.  Id.  In this case, for the 
reasons and bases discussed above, a reasonable doubt does 
not exist regarding the origin of the appellant's residuals 
of a right hand laceration.


B.  Migraine headaches and hearing loss with tinnitus

Competent medical evidence establishing a nexus, or link, 
between the conditions treated or diagnosed after service and 
those noted in service is required to support a well-grounded 
claim for service connection.  Whether certain symptoms can 
be said with any degree of medical certainty to be early 
manifestations of a disorder first diagnosed years later is a 
medical question requiring medical evidence for its 
resolution.  See Espiritu, 2 Vet. App. at 494-95.  With 
regard to the appellant's currently diagnosed migraine 
headaches, tinnitus, and sensorineural hearing loss, see 38 
C.F.R. § 3.385 (1999), there is no competent medical evidence 
linking any of the disabilities to any disease or injury in 
service, nor is there evidence of incurrence of the 
appellant's hearing loss to a degree of 10 percent within a 
year of separation from service.

Although the January 1996 VA neurological rating examination 
report indicates that the appellant reported that his 
headaches had been caused by wearing a steel helmet and 
firing ammunition in service, the October 1996 statement by 
Dr. Keith indicates that the appellant had reported that his 
headaches began in service, and the report of the June 1999 
VA neurologic examination indicates that the appellant 
reported that he had developed headaches in service when he 
had fallen from a truck, mere transcription of lay history is 
not "competent medical evidence."  LeShore v. Brown, 8 Vet. 
App. 406 (1995).  Headaches are a subjective condition, 
however, and the veteran is competent to testify to the fact 
of headaches, while not competent to attribute a medical 
cause or diagnosis to them.  However, while the appellant has 
reported at various times that his headaches began in 
service, he has also testified at his hearing that he is not 
sure they began in service.  He has also implied that the 
service medical records he reportedly destroyed while in 
service might have availed to show that he had such 
complaints in service.  Where the appellant himself does not 
provide even unequivocal support that a condition began in 
service, the claim is not well grounded.

With respect to tinnitus, that condition is likewise a 
subjective one.  The veteran has reported at various times 
that it began with exposure to gunfire in service, that it 
began with a head injury in service, and that he had 
experienced tinnitus for 20 years (VA examination in 1996).  
This last report would put the onset of tinnitus more than 20 
years after the appellant's separation from service.

Accordingly, while the appellant himself dates the condition 
to either noise exposure or a head injury in service, he also 
dates it to some 20 years after service.  His own 
inconsistency renders his claim implausible.

With respect to sensorineural hearing loss, this is a 
condition that requires medical expertise to diagnose.  
Hearing loss is not a disability until it is manifested above 
a threshold established by regulation.  38 C.F.R. § 3.385 
(1999).  There is no medical evidence of hearing loss 
disability on separation from service or to a compensable 
degree within a year of separation from service.  The veteran 
testified that he passed hearing tests for his employment at 
the railroad for many years after service.  Furthermore, the 
VA audiological examination in July 1999 yielded the 
competent medical opinion that it was less likely than not 
that the appellant's tinnitus and hearing loss were 
attributable to disease or injury in service, including noise 
exposure.

Considering the foregoing facts, it is obvious that the 
appellant has not submitted evidence sufficient to render his 
claims of service connection for migraine headaches, hearing 
loss, or tinnitus well grounded.  Caluza, 7 Vet. App. 498.  
The appellant's contentions and statements on appeal have 
been considered carefully; however, this evidence alone 
cannot meet the burden imposed by 38 U.S.C.A. § 5107(a) with 
respect to a relationship between those disability and his 
service or the one-year period thereafter.  Espiritu, 2 Vet. 
App. 492.  The Board understands that the appellant believes 
that his hearing loss and tinnitus and migraine headaches are 
causally related to service; however, he lacks the medical 
expertise to enter an opinion regarding a causal relationship 
between these disabilities and any claimed in-service or 
presumptive period onset.  See id. at 494-95.  His assertions 
of medical causation alone are not probative because lay 
persons (i.e., persons without medical expertise) are not 
competent to offer medical opinions.  Moray v. Brown, 5 Vet. 
App. 211 (1993); Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. 
App. 492.  On the basis of the above findings, the Board can 
identify no basis in the record that would make the 
appellant's claims plausible or possible.  38 U.S.C.A. § 
5107(a) (West 1991); see Grottveit, 5 Vet. App. at 92; 
Tirpak, 2 Vet. App. at 610-11; Murphy, 1 Vet. App. at 81.

Where the veteran has not met this burden, VA has no further 
duty to assist him in developing facts pertinent to his 
claim, including no duty to provide him with a medical 
examination.  38 U.S.C.A. § 5107(a) (West 1991); Rabideau, 2 
Vet. App. at 144 (where the claim was not well grounded, VA 
was under no duty to provide the veteran with an 
examination).

Although where a claim is not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
his or her application if on notice that relevant evidence 
exists or may be obtainable.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim (see Robinette v. 
Brown, 8 Vet. App. 69 (1995)), which depends further upon the 
Department having notice that relevant evidence may exist or 
could be obtained (see Franzen v. Brown, 9 Vet. App. 235 
(1996)).  See also Epps v. Brown, 9 Vet. App. 341 (1996) 
(sec. 5103(a) duty attaches only where there is an incomplete 
application which references other known and existing 
evidence that pertains to the claim under consideration); 
Wood, 1 Vet. App. 190 (1991) (VA's "duty" is just what it 
states, a duty to assist, not a duty to prove a claim).  
Nothing in the record suggests the existence of evidence that 
might render plausible the claims that are not currently well 
grounded.  Accordingly, the Board must deny the appellant's 
claims for service connection for hearing loss and tinnitus 
and migraine headaches as not well grounded.


ORDER

Entitlement to service connection for residuals of a right 
hand laceration is denied.

Entitlement to service connection for hearing loss and 
tinnitus is denied.

Entitlement to service connection for migraine headaches is 
denied.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 


